Citation Nr: 1128431	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-44 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was previously before the Board in April 2011, at which time it was reopened and remanded for an addendum to the VA examination if the examiner was available, wherein the examiner was directed to accept the Veteran's statements as credible in formulating his opinion.  The examiner offered a May 2011 addendum opinion, wherein he acknowledged the Veteran's statements were credible.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Although the Board observes that the representative's July 2011 statement received at the Board, and without RO review, includes discussion regarding the nature of X-ray technology in diagnosing arthritis, the Board finds that this discussion is general in nature.  As such, RO review of this X-ray technology discussion is not necessary as it is not pertinent to the Veteran's claim, and the Board finds that a remand for a Supplemental Statement of the Case is not warranted.  38 C.F.R. § 19.31.

Certain assertions made by the Veteran's representative in July 2011 may be intended to raise a claim of clear and unmistakable error in the prior final 1947 RO decision.  This matter is hereby referred to the RO for clarification and any necessary action.  Also, the representative apparently attempts to raise an issue of an earlier effective date for the Veteran's service-connected bilateral hearing loss and tinnitus; however, the July 2011 statement from the representative is more than one year after the September 2009 award of service connection.  Thus, the statement cannont be considered a notice of disagreement with the effective date assigned.  These matters are referred to the AOJ for any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There was an in-service back injury, and there is competent and credible evidence that the Veteran has had continuing, symptoms of low back strain from service to the present, and there is current symptomatology for a low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

Service treatment records show that the Veteran's December 1942 entrance examination revealed no musculoskeletal defects.  On May 2, 1945, the Veteran was treated for injuries from an accident in which he was standing in the bow of a small boat held by a davit, and the lanyard on the releasing lever broke, releasing the bow into the water.  The Veteran complained of pain in the small of his back.  There were no points of tenderness along the vertebral canal, nor were there apparent muscle spasms in the back.  An assessment of shock, possible back injury was made, and the Veteran was transferred to the U.S. Navy Dispensary in Southampton for a complete check-up.  On May 5, 1945, however, the Veteran complained of slight pain in the lumbar area on his right side.  There was no vertebral tenderness, and strapping was noted to definitely relieve pain.  On May 6, 1945, the Veteran was walking without complaints, and by the 7th he was discharged to light duty for one week.  An October 1945 X-ray of the lumbosacral spine was negative.  The Veteran's January 1946 separation examination indicated a normal spine, and no defects were otherwise noted.  

In July 1946, the Veteran wrote in regards to his back injury.  He explained that he fell from a height of approximately 30 feet while in the bow of a small boat that was being hoisted aboard the ship.  He explained that he believed his injuries at the time to be to his left leg; however, while at the naval sickbay he realized that his back was also painful when tapped on.  The Veteran reported that on his return to the United States his X-ray did not show any back problem, although his records showed a possible back injury.  He explained, however, that he was unable to perform heavy work, and that walking aggravated his back injury and caused it to be very sore.  The Veteran at that time expressed concern over the possibility that his back injury was more substantial than what met the eye, and for that reason he wrote the VA requesting approval for medical treatment from his local doctor.  

The Veteran submitted his journal entries corresponding to the period from 1944 to 1947.  The cover page of his journal shows that it was a five-year diary, and the structure of the pages enabled short insertions of a date and corresponding entry to be documented.  A 1945 entry observed that the boat had fallen from the davit and that the Veteran fell into the water with it, hurting his leg and back, for which he was taken to the base sick bay.  Another journal entry referenced that the Veteran felt pretty banged up from the boat jamming him under water, and yet another entry revealed that his back ached pretty badly.  In a separate entry documenting his release from the base hospital back to the ship, the Veteran indicated that his back remained sore and stiff.  Entries from 1947 are somewhat illegible, however, statements that his back hurt terribly and that he would apply a heat pad on it are apparent.  

An August 2001 VA X-ray indicated that the Veteran had degenerative disc disease throughout the lumbosacral spine, with a probable mild L1 compression fracture.  The Veteran had reported blunt trauma of the low back in service, and chronic intermittent lumbar pain since service.  The report findings specifically included mild degenerative disc disease through the lumbosacral spine with anterior osteophyte formation and mild facet sclerosis and hypertrophy.  There was mild height loss at L1 that could be related to an early mild compression fracture.  Flexion and extension views were not provided.  The SI joints were within normal limits.  Vertebral heights otherwise appeared preserved other than L1.  Vascular calcification was seen.  

In May 2009 the Veteran had a computed tomography (CT) scan of the lumbar spine with post-imaging processing at the McKay-Dee Hospital Center.  Multi-planar images increased diagnostic accuracy and aided in excluding in-plane abnormalities.  Findings were that osseous structures were intact without evidence of fracture; facet joints were in anatomic position; there was normal alignment without compromise of the central canal; and, posterior elements appeared intact.  There were degenerative changes in the facet joints of the lower lumbar spine, most notably at L4-L5 and L5-S1 levels bilaterally.  As for intervertebral discs, a vacuum disc phenomenon as well as significant disc space height loss was noted at L5-S1.  The remainder of the disc space was relatively well-preserved in height.  At L1-L2 there was mild generalized annular disc bulging without focal disc herniation or significant canal stenosis.  At L2-L3 there was also mild to moderate generalized annular disc bulging resulting in mild canal stenosis.  At L3-L4 there was mild generalized annular disc bulge with associated ligamentum flavum thickening and facet hypertrophy.  This combination of factors resulted in mild to moderate canal stenosis.  At L4-L5 there was moderate generalized annular disc bulging and moderate ligamentum flavum thickening.  Mild to moderate canal stenosis resulted.  

In August 2009, the Veteran filed to reopen his claim of service connection for a back injury.  His VA Form 21-526 for compensation noted that the disability began in April 1945, at which time he was treated on ship and onshore in sick bay.  The Veteran again explained he was in a small boat when the boat hook and back davit slipped off and the boat fell, and as it resurfaced from the water it hit him and caused his injury.  The Veteran was rescued from the water and taken to medics.  The following day he was sent to sick bay in the Southampton, England, hospital, where he had pain in the small of his back and right leg.  The Veteran asserted that he experienced constant back pain ever since this injury.  

A January 2010 private treatment record summarized the May 2009 CT findings as showing no acute fractures or dislocations, but multi-level degenerative disc changes, and multi disc bulging without significant stenosis at multiple levels throughout the lumbar spine.  In addition, at L5-S1 there was mild generalized annular disc bulge posteriorly without significant canal stenosis or convincing nerve root compression.  As for soft tissues, the adjacent soft tissues were normal, although a note was made with the caveat that magnetic resonance imaging (MRI) was demonstrably the most sensitive evaluation for ligamentous and soft tissue injuries in the acute setting.  The impression was of no acute fracture or dislocation of the lumbar spine, but multi-level degenerative changes as described. 

In August 2010 the Veteran was afforded a VA examination for his low back.  The Veteran's claims file and treatment records were reviewed.  The Veteran reported that in 1945 he was injured in an accident when he fell from the boat into the ocean.  He was pulled back on ship, and eventually shipped to Southhampton Hospital in England where he spent approximately one week.  That hospital was apparently dismantled, and the Veteran was returned to his unit.  The examiner observed that the Veteran's journal described his back and leg soreness from the fall into the ocean, but that the Veteran's discharge paperwork did not state anything about a back injury, and a 1947 claim denied service connection for such an injury.  The Veteran reported that through the years he experienced chronic intermittent back pain.  The Veteran explained to the examiner that he saw doctors occasionally for his back, but mainly self treated it with the use of a heat lamp.  The first available X-ray in 2001 showed compression fracture of L1 and degenerative disc disease of the lumbosacral spine.  In addition, the examiner reviewed the Veteran's May 2009 CT scan.  It was noted that the Veteran had not had an MRI because he could not undergo such a test due to metal in his head from an unrelated trauma.  It was also observed that the Veteran had not been hospitalized or had back surgery since discharge from service.  

In reviewing the Veteran's current symptoms, the Veteran described intermittent pain in his low back with referred pain to his hips.  He described his pain as akin to a tightness.  He experienced flare-ups twice monthly.  He could not identify any aggravating factors, as the flare-ups reportedly occurred randomly.  The Veteran explained that he alleviated his pain by applying ice, resting, using heat or topical analgesics, none of which helped much; however, with time, the pain resided.  The Veteran reported that he was not on any medication for his back.  He explained also that during a flare-up he experienced decreased range of motion, but that he was nevertheless able to function.  The Veteran did not report any incapacitating episodes of back pain in the previous 12-month period.  The Veteran was able to walk, and reported his back pain did not limit the distance that he could walk.  The Veteran explained that he was limited in the amount of yard work and house work that he could engage in due to his back, even prior to having a mini-stroke.  Otherwise, he did not identify specific limitations arising from his back condition.  The Veteran reported that prior to his retirement he worked in a sedentary position at the factory, and there were no events that would have aggravated his back disability.  He also reported that his back disability had not restricted his work.  

On examination, inspection of the thoracolumbar spine did not reveal any atrophy, postural abnormalities, fixed deformities, or abnormalities of the thoracolumbar spine musculature.  He did not have painful motion, spasms, weakness, tenderness, atrophy, or guarding.  His range of motion testing revealed flexion to 80 degrees without pain, extension to 20 degrees without pain in either direction, and right and left rotation to 30 degrees without pain in either direction.  His lower extremity strength was normal with normal muscle tone and bulk, and sensation and reflexes were normal bilaterally.  The diagnoses remained degenerative disc disease of the lumbar spine without evidence of radiculopathy, and chronic lumbar strain.  

The examiner reasoned that there was a nearly 60-year gap in treatment on the back condition, which made it difficult to link to his service.  The examiner wrote that it was within the realm of possibility that the Veteran had a chronic lumbar strain that he self treated, and as such would not have required frequent visits to the physician.  The examiner noted, however, that the degenerative disc disease was not clearly diagnosed by X-ray until August 2001, and as such he reasoned that due to the gap in treatment the degenerative disc disease was caused by the natural aging process, and not the result of the in-service accident.  As far as the chronic lumbar strain, the Veteran again did not require chronic follow up from a physician because he reportedly self treated.  The Veteran had not claimed a back condition on his discharge examination, however, he had tried to seek service connection in 1947.  Again, due to the lack of ongoing treatment for this condition and medical evidence suggesting a chronic ongoing condition, the examiner concluded that the Veteran's chronic lumbar strain was not at least as likely as not related to his in-service accident.  

In September 2010 the Veteran visited the Utah Spine Care clinic with complaints including low back pain.  He reported that he had experienced such pain since 1945, and that it stemmed from a service-related injury from when the back end of a little boat being lifted onto a larger ship fell, and he fell on top of it.  The Veteran at that time indicated having pain as a 5 on a scale from 1 to 10.  The pain was described as an intermittent, sharp or dull ache in his low back.  He indicated that when he reclined or applied heat he could alleviate his pain, which was worse in the afternoons and evenings than in the mornings.  The Veteran reported that there was not any associated weakness, and he did not have complaints regarding bowel or bladder changes.  The Veteran indicated that his treatments for his back included physical therapy, chiropractic care, massage, and heat.  The Veteran indicated that he had been told following past lumbar X-rays that he had arthritis from his injury.  

Inspection of the spine indicated mild scoliosis, and his shoulder ledges sat low on the right side with the pelvis low on the left side.  The Veteran's lumbar spine was tender on the right and left, and palpation over the entire back showed the tenderness to be centrally located.  Mobility of the lumbar spine showed flexion was decreased to 25 percent, as was extension and lateral flexion bilaterally, although rotation was normal.  The assessment regarding the back was of lumbar back pain, lumbar spondylosis, facet disease, lumbar herniated disc, lumbar disc degeneration, and lumbar spinal stenosis.  The plan was for the Veteran to obtain new X-rays, and to consider facet injections for his low back pain.  

An October 2010 letter from the VA clinic in Ogden was sent documenting the Veteran's chronic low back pain.  It discussed his September 2010 X-ray, and the impression of severe osteoarthritis with marked narrowing of L5-S1 disc space and hypertrophy of posterior facets in the lower lumbar spine.  The letter indicated that the Veteran had used over-the-counter medications to control his pain.  

In October 2010, along with the above-noted Ogden clinic letter and Utah Spine report, the Veteran submitted a letter discussing his claim.  Specifically, he indicated that since his service separation he had been to his family doctor who believed he had a severe back injury and encouraged him to seek help from VA.  The Veteran wrote that the nearest VA location was approximately 7 hours away from him, and so, without money or transportation to visit VA he wrote inquiring into his back injury.  The Veteran indicated that he was told his records had burned, and later that he did not have a back injury.  The Veteran indicated that he was discouraged from pursuing help until his senator advised him to submit a claim for his back disability which he had been "doctoring and suffering pain" from since service.  The Veteran emphasized that he had suffered from ongoing pain for many years.  

In April 2011, as noted above, the Board reopened and remanded the Veteran's claim of service connection for a low back disability.  Specifically, the Board noted that the Veteran was competent to testify regarding observable symptomatology such as low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In addition, the Board found that although the Veteran did not seek treatment for his back for many years following service, he nevertheless asserted that he continued to experience chronic low back pain in the years thereafter, and this lay evidence was found by the Board to be both competent and credible.

In May 2011, an addendum to the examination report was added by the August 2010 examiner.  He reasoned that because the Veteran was in his late 70s when his disability was first diagnosed, and there were multiple medical studies documenting the high occurrence of degenerative disc disease with advanced aging, the weight of the medical evidence was that the Veteran's current degenerative disc disease was the result of the natural aging process and not a result of an event that occurred sixty years earlier.  In regards to the lumbar strain, the VA examiner noted that he was requested to presume the Veteran's credibility regarding reported chronic low back pain since service; however, the examiner continued to observe that the Veteran's reports were not corroborated by medical evidence.  The examiner noted that on his separation examination the Veteran had not reported back pain (although there does not appear to be anywhere on the examination report for the Veteran to report such pain), and his examination was normal.  The examiner again opined that the Veteran's lumbar strain was not at least as likely as not caused by or related to any in-service event that occurred approximately 60 years earlier.  The examiner seemed to differentiate between his role as a medical professional and that of the adjudicator, in that he wrote that there was no medical evidence to support the etiology of the current condition in service, yet he also wrote that he did not have a problem with granting the Veteran service connection for the claim if that was the adjudicator's decision.  

In summary, the Veteran injured his back in May 1945 following an in-service fall.  The Veteran has been assessed as having degenerative disc disease and chronic lumbar strain, apparent by X-ray in August 2001.  As noted, the Veteran has consistently contended that his back has caused him pain since service, for which he has described using a heat lamp, resting, and taking over-the-counter medications to treat his pain and tightness in the back.  He has credibly maintained that his problems with his low back disability have continued since service.  The Veteran explained the gap in his initial request to the VA for assistance with seeking private treatment for his back and his request to reopen his claim of entitlement to service connection for a low back disability by acknowledging that he was discouraged initially, and only chose to pursue the claim again when encouraged to do so by his senator.  The examiner acknowledged that the Veteran's low back strain would not have necessarily required visits to the doctor, and that the Veteran may have self treated.  The Board has no reason to doubt the Veteran's contentions in this regard.  He has described how his back problems caused difficulty walking, but did not arise to the level of interfering with his work (prior to his retirement) because the job was sedentary. 

The Board finds the Veteran is competent to attest to his in-service injury and the resulting back pain and various back symptomatology since service.  In addition, the Board finds the Veteran's assertions credible regarding his back problems since service, and the Veteran's reported medical history in this case is found to hold probative weight with respect to the question of continuity of symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Continuity of symptomatology is sufficient to establish a nexus between an in-service injury and chronic disability, and here it is given greater probative value than the VA examiner's opinion with addendum.  The VA examiner's opinion is entitled to less probative value because his reasoning hinged on the lack of a back problem or diagnosis at the time of separation from service; however, the journal entries and the Veteran's credible assertions show that the Veteran had back pain and stiffness.  In light of the documented in-service back injury, the competent and credible assertions that the Veteran struggled with chronic back problems since service, and the Veteran's current back disability, shown by X-ray and CT, there is an equipoise of the evidence.

Consequently, the evidence is at least in equipoise, and the Board resolves all reasonable doubt in favor of the Veteran, and finds that the evidence of record supports service connection for the Veteran's low back disability. 


ORDER

Entitlement to service connection for a low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


